The opinion of the court was delivered, March 18th 1869, by
Thompson, C. J.
The act of 15th April 1834 provided for an appeal by township officers from the settlement of their accounts to the Common Pleas; but there is no provision for an appeal from the decision of the latter to this court, and as the whole system is statutory, we cannot assume jurisdiction of such an appeal without statutory authority. The law is not changed by the act of 26th March 1864, giving jurisdiction to township auditors to settle the accounts of the receipts and expenditure of township bounty funds arising from the assumed collection of taxes for that purpose. The provision is that such accounts shall be audited in *343like manner as other county, township, city, borough or school district accounts are audited. The appeal in this case is from the decree of the Court of Common Pleas of Lehigh county, on an appeal from the settlement of the auditors of Hanover township, of a bounty fund account, and as there is no authority for such an appeal to this court, it must be quashed.
Appeal quashed.